                                              86-CV-20-4284
                                                                                           Filed in District Court
             CASE 0:20-cv-01999-SRN-BRT Doc. 1-1 Filed 09/18/20 Page 1 of 9                  State of Minnesota
                                                                                             9/10/2020 5:04 PM




STATE OF MINNESOTA                                                        DISTRICT COURT

COUNTY OF WRIGHT                                              TENTH JUDICIAL DISTRICT
                                                                      Case Type: Contract
MP Nexlevel, LLC,
                                                              Court File No.:
                               Plaintiff,

vs.
                                                                SUMMONS
Level 3 Communications, LLC,

                               Defendant.

THIS SUMMONS IS DIRECTED TO THE ABOVE-NAMED DEFENDANT.

        1. YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you. The
Plaintiff's Complaint against you is attached to this Summons. Do not throw these papers
away. They are official papers that affect your rights. You must respond to this lawsuit even
though it may not yet be filed with the Court and there may be no court file number on this
summons.

       2. YOU MUST REPLY WITHIN 21 DAYS TO PROTECT YOUR RIGHTS. You
must give or mail to the person who signed this Summons a • written response called an
Answer within 21 days of the date on which you received this Summons. You must send a
copy of your Answer to the person who signed this summons located at:

         Felhaber Larson
         220 South Sixth Street, Suite 2200
         Minneapolis, MN 55402.

        3. YOU MUST RESPOND TO EACH CLAIM. The Answer is your written response
to the Plaintiff's Complaint. In your Answer you must state whether you agree or disagree with
each paragraph of the Complaint. If you believe the Plaintiff should not be given everything
asked for in the Complaint, you must say so in your Answer.

        4. YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS
SUMMONS. If you do not Answer within 21 days, you will lose this case. You will not get
to tell your side of the story, and the Court may decide against you and award the Plaintiff
everything asked for in the Complaint. If you do not want to contest the claims stated in the
Complaint, you do not need to respond. A default judgment can then be entered against you
for the relief requested in the Complaint.



3342021.v1
                                             86-CV-20-4284
                                                                                       Filed in District Court
             CASE 0:20-cv-01999-SRN-BRT Doc. 1-1 Filed 09/18/20 Page 2 of 9              State of Minnesota
                                                                                         9/10/2020 5:04 PM




       5. LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you do
not have a lawyer, the Court Administrator may have information about places where you can
get legal assistance. Even if you cannot get legal help, you must still provide a written
Answer to protect your rights or you may lose the case.

      6. ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be
ordered to participate in an alternative dispute resolution process under Rule 114 of the
Minnesota General Rules of Practice. You must still send your written response to the
Complaint even if you expect to use alternative means of resolving this dispute.

         The object of this action is breach of contract.

Dated: August 20, 2020                 FELHABER ARSON


                                       By:
                                             If
                                             i     enakE. (och, # '01
                                               auren M. eber • 1396567
                                       220 South Sixth Str et, te 2200
                                       Minneapolis, Minn so 55402
                                       (612) 339-6321

                                       ATTORNEYS FOR PLAINTIFF




3342021.v1
                                              86-CV-20-4284
                                                                                               Filed in District Court
             CASE 0:20-cv-01999-SRN-BRT Doc. 1-1 Filed 09/18/20 Page 3 of 9                      State of Minnesota
                                                                                                 9/10/2020 5:04 PM




STATE OF MINNESOTA                                                            DISTRICT COURT

COUNTY OF WRIGHT                                                  TENTH JUDICIAL DISTRICT
                                                                          Case Type: Contract
MP Nexlevel, LLC,
                                                                  Court File No.:
                                 Plaintiff,

vs.
                                                                   COMPLAINT
Level 3 Communications, LLC,

                                 Defendant.

             Plaintiff MP Nexlevel, LLC, as and for its Complaint against the above-named

Defendant, states and alleges as follows:

         1.        Plaintiff is a Minnesota limited liability company with its principal executive

office address of 500 County Road 37 W, Maple Lake, MN 55358.

         2.        Upon information and belief, Defendant Level 3 Communications, LLC is a

Delaware corporation with a principal executive office address of 1025 Eldorado Blvd.,

Broomfield, CO 80021, registered to do business in the State of Minnesota.

                                    FACTUAL BACKGROUND

         3.        Defendant retained Plaintiff to perform telecommunication and other repair

services on projects designated by Defendant. The focus of the work was Emergency Repair

Services ("ERS"), whereby Plaintiff assured Defendant it was urgent work that was performed

without typical purchase orders or contracts because of exigent circumstances.

         4.       The projects proceeded normally and at no time did Defendant complain about

the quality of Plaintiff's work.




                                                    2
3342021.v1
                                            86-CV-20-4284
                                                                                              Filed in District Court
             CASE 0:20-cv-01999-SRN-BRT Doc. 1-1 Filed 09/18/20 Page 4 of 9                     State of Minnesota
                                                                                                9/10/2020 5:04 PM




             5.   On or about June 15, 2015, Defendant asked Plaintiff to execute a June 15,
                                     •
2015 Construction and Installation Services Agreement. The parties signed the agreement and

 Plaintiff continued to bill in the ordinary course of business.

             6.   On information and belief, in 2019 Defendant was sold, on information and

belief, to CenturyLink aik/a Centurytel Service Group, Inc. ("CenturyLink").

             7.   After the purchase of Defendant by CenturyLink, Defendant, by and through

Century Link, began to seek to impose new requirements on billing and began to refuse to

process existing billing, notwithstanding repeated acknowledgments by Defendant and its

employees of the outstanding work performed by Plaintiff.

         8.       At no time did Plaintiff ever sign an assignment or assumption agreement of any

kind with CenturyLink as to work or billing performed by Plaintiff for Defendant.

         9.       Plaintiff and its employees met with Defendant and representatives of

CenturyLink who purported to act on behalf of Level 3 on numerous occasions and even

offered to make accommodations in billing to address the transition from Defendant to

CenturyLink. Nevertheless, as a result of Defendant's actions, Plaintiff has been unable to

submit additional bills and has been "locked out" of Defendant's billing system,

notwithstanding the work performed at Defendant's request and the acknowledgment that such

work was performed well, acceptable, and within industry standards.

         10.      Defendant has refused to accept any new billing or pay any outstanding billing

of amounts due and owing for work performed by Plaintiff on behalf of Defendant.

         11.      The unpaid and unbilled projects which Defendant has unilaterally and

anticipatorily refused to make payment, in breach of the agreement between the parties include

amounts due totaling $2,808,277.16 as shown in Exhibit A.

                                                  3
3342021.v1
                                              86-CV-20-4284
                                                                                                  Filed in District Court
              CASE 0:20-cv-01999-SRN-BRT Doc. 1-1 Filed 09/18/20 Page 5 of 9                        State of Minnesota
                                                                                                    9/10/2020 5:04 PM




                                           COUNT I
                                      BREACH OF CONTRACT

             12.   Plaintiff incorporates the allegations the paragraphs above as though fully set

forth herein.

             13.   Plaintiff and Defendant entered into a contract whereby Defendant requested

Plaintiff to provide services to the benefit of Defendant.

             14.   Defendant has wrongfully, and in breach of the contract between the parties,

refused to provide payment to Plaintiff for such services.

             15.   As a direct and proximate result of Defendant's breaches, Plaintiff has suffered

damages in excess of $50,000, a precise amount to be proven at trial.

                                           COUNT II
                                      UNJUST ENRICHMENT

             16.   Plaintiff incorporates the allegations in the paragraphs above as though fully set

forth herein.

             17.   Defendant repeatedly requested Plaintiff to perform work to the benefit of

Defendant.

             18.   Notwithstanding Defendant's acknowledgment of Plaintiff's excellent work,

Defendant has refused, without justification, to make payment and has received the benefit of

Plaintiff's effort and work, resulting in unjust enrichment in excess of $50,000 the precise

amount to be proven at trial.

                                           COUNT III
                                        ACCOUNT STATED

         19.       Plaintiff incorporates the allegations in the paragraphs above as though fully set

forth herein.


                                                    4
3342021.vl
                                              86-CV-20-4284
                                                                                                 Filed in District Court
              CASE 0:20-cv-01999-SRN-BRT Doc. 1-1 Filed 09/18/20 Page 6 of 9                       State of Minnesota
                                                                                                   9/10/2020 5:04 PM




             20.   Plaintiff has invoiced Defendant for work performed and Defendant has refused

to make such payments, notwithstanding an acknowledgment of the work performed by

Defendant and that such work of a quality consistent with industry standards.

             21.   As a direct and proximate result, Plaintiff is entitled to damages in an account

stated in an amount in excess of $50,000, an exact amount to be proven at trial.

             WHEREFORE,        Plaintiff demands judgment against Defendant Level 3

Communications, LLC as follows:

             1.    Award Plaintiff damages for breach of contract, unjust enrichment, and an

account stated in an amount in excess of $50,000; and

             2.    For such other and further relief as the Court may deem just and equitable.


Dated: August 20, 2020                  FELHABER L • SON


                                        By:
                                                       E. Yoch,
                                                -a en M. Web
                                        220 South Sixth Street,
                                        Minneapolis, Minnesota
                                        (612) 339-6321

                                        ATTORNEYS FOR MP NEXLEVEL, LLC

                                      ACKNOWLEDGMENT

       The undersigned hereby acknowledges that costs, disbursements and reasonable
attorney and witness fees may be awarded, pursuant to Minn. Stat. § 549.211, .subd. 2, to the
party against whom the allegations in this pleading are asserted.



Dated:. August 20, 2020




3342021.vl
                                       86-CV-20-4284
                                                                              Filed in District Court
             CASE 0:20-cv-01999-SRN-BRT Doc. 1-1 Filed 09/18/20 Page 7 of 9     State of Minnesota
                                                                                9/10/2020 5:04 PM




3342021.v1
                                                                                                                                                 86-CV-20-4284
                                                                                                                                                                                                                                                                                                                 Filed in District Court
                                                                                                     CASE 0:20-cv-01999-SRN-BRT Doc. 1-1 Filed 09/18/20 Page 8 of 9                                                                                                                                                State of Minnesota
                                                                                                                                     MP NEXLEVEL                                                                                                                                                                   9/10/2020 5:04 PM
                                                                                                                                                                                                                                                                                                              8/19/2020
                                                                                                                                       LEVEL 3
                                                                                                                      OPEN ACCOUNTS RECEIVABLE AND UNDERBILLING



                                                                                DATE OF WORK   JOB        AMT INVOICED PO         DESCRIPTION                                                         LOCATION                                                  CONTACT          NOTES                  AMOUNT DUE
ORIG INV     DATE        AMT                FINAL INV     CUST     DATE
                                                                                 PERFORMED
                                                1118353    10098     02/29/20     08/18/15     18113168       16,092.29           Rebore of missplaced ducts, repair sewer, pull fiber                 Mobile Gas rebore for                                    BRETT DESLONDE TO BE REV1SED/@ ERS RATES $     38,434.47

                                                1118358    10098     02/29/20     09/24/15     18113168       98,462.45           Move and place hand hole-2, dig up and lower ducts to extra dept KB Jones Rd                                                  WALLY SCRUGGS TO BE REV1SED/@ ERS RATES $     131,981.03

                                                                                               18113168      119,654.51           Bore 2600' , splicing fiber, rental equipment                        FL US Hwy 331 West side, Lakewood Dr                     WALLY SCRUGGS            @ ERS RATES     $    155,550.86
   1117785    11/27/19          99,515.87      1117785A    10098     02/25/20     10/20/15
                                                                                               18113168       95,892.65           Bore casing for RELO, pull ducts, extend conduits per State of Ms    MS 198 Relo                                              BRETT DESLONDE TO BE REVISED/@ ERS RATES $    149,745.05
                                                1118250    10098     02/19/20     10/29/15
                                23,626.80      1117782A    10098     02/25/20     11/12/15     18173110       26,569.00           Bore 840,                                                            FL US Hwy 331 West side,      Coy Burgess Rd going So.   WALLY SCRUGGS TO BE REVISED/@ ERS RATES $      56,114.28
   1117782    11/27/19
              11/27/19           9,372.40      1117784A    10098     02/25/20     11/14/15     18173110        7,423.20           Bore 150 ,traffic control                                            FL US Hwy 331 West side, North of Burgess Rd             WALLY SCRUGGS TO BE REVISED/@ ERS RATES $      11,700.72
   1117784
                                                1118251    10098     02/19/20     04/07/16     18113168        8,190.00           Lowering of exposed conduits to 4' cover                             MS 26 west of Hwy 63                                     BRETT DESLONDE TO BE REVISED/@ ERS RATES $     19,436.30

                                                                                               18113168      110,581.30           Grand Bay/Wilmer Rd fiber hit repairand locating of conduits        Grand Bay Wilmer Rd and Hwy 90                            BRETT DESLONDE           @ ERS RATES     $    143,755.69
   1117781    11/27/19          50,830.80      1117781A    10098     02/14/20     07/11/16
                                                                                                              23,792.00           Grade parking lot, form and pour concrete drainage canels            Mobile Co. Newman Rd                                     WALLY SCRUGGS            @ ERS RATES     $     33,831.56
   1117779    11/27/19          23,825.60      1117779A    10098     02/25/20     08/01/16     18113168
                                                                                                              19,127.92           R&R Solar light panel in Mobile Bay                                  Mobile Causeway solar Light                              BRETT DESLONDE           @ ERS RATES     $     24,866.30
   1117780    11/27/19          19,237.12      1117780A    10098     02/25/20     10/06/16     18113168
                                                                                                                                  Splice case audits Mobile Al (missed billing)                       Various locations in Mobile                               BRETT DESLONDE           @ ERS RATES     $     42,500.00
                                                1118507    10098     04/03/20     01/31/17     18113103       42,500.00
                                                                                                                                  Dig up and lower ducts to extra depth 860'                          Tallahassee (Cemex Plant)                                 WALLY SCRUGGS            @ ERS RATES     $    102,017.50
                                                1118352    10098     02/29/20     05/01/17     18113168       78,475.00
                                                                                  07/24/17     18113168        9,767.60                                                                                ERS Pinson Al                                                                     @ ERS RATES     $     12,697.88
                                                1114415    10098     12/31/18
                                                                                  07/25/17     18173110       45,640.00           Dig up and lower ducts 700'                                          Nine Mile Rd across from Spectrum Dr                     NINE MILE                @ ERS RATES     $     59,332.00
   1116759    07/31/19          45,500.00      1116759A    10098     02/10/20
                                                                                  10/22/17     18173110      149,960.00           Dig up and lower ducts 2300'                                         Nine Mile Rd 250 east of Heritage Oaks Dr                NINE MILE                @ ERS RATES     $    194,948.00
   1116749    07/31/19         149,500.00      1116749A    10098     02/25/20
                                                                                  10/31/17     18113168       76,625.00           Duct son conduits for clear path 20,000, dig ups                     FL US Hwy 331 west side                                  WALLY SCRUGGS            @ ERS RATES     $     99,612.50
  1117783A    02/25/20           7,423.20      1117783B    10098     03/06/20
                                                                                  11/27/17     18173110       26,775.00           Duct sonding of conduit 8,500'                                       Nine Mile at Heritage Oaks Dr                            NINE MILE                @ ERS RATES     $     34,807.50
   1116536    06/30/19          12,325.00      1116536A    10098     02/10/20
                                                1118359    10098     02/29/20     11/28/17     18113168        9,108.13           Rod and Proof 510', overlash fiber 3625', pull fiber 632'            Mobile (Broad St Mich Ave)                               WALLY SCRUGGS TO BE REVISED/@ ERS RATES $      12,743.34

                                                                                  12/04/17     18173110      132,754.00           Extension to emergency Creek bore 2,730', 3place hand holes          Nine Mile Rd emergency bore extension                    NINE MILE                @ ERS RATES     $    172,580.20
                                                1116534    10098     06/30/19
                                                                                               18173110      110,701.70           Emergency bore under wetlands 2730'                                  Beulah Rd going east                                     NINE MILE                @ ERS RATES     $    143,912.21
   1116530    06/30/19         149,345.00      1116530A    10098     02/25/20     01/04/18
                                                                                               18173110        1,650.00                                                                               West Nine Mile Rd emergency bore                                                                   $      1,650.00
                                                1116763    10098     07/31/19     02/19/18
                                                                                                               3,318.08 L713325   Change order                                                         Pinson Al                                                                                         $      3,318.08
                                                1114830    10098     01/31/19     03/01/18     18113168
                                                                                                              44,252.19           Dig up and lower ducts 527'                                          Nine Mile Rd at The Dollar General west of Beulah Rd     NINE MILE                @ ERS RATES     $     57,527.85
   1116531    06/30/19          34,255.00      1116531A    10098     02/10/20     03/07/18     18173110
                                                                                                              14,742.00           Duct sonding 4,680'                                                  Nine Mile Rd at 1-10 west side                           NINE MILE                @ ERS RATES     $     19,164.60
   1116525    06/30/19           6,786.00      1116525A    10098     02/25/20     03/09/18     18173110
                                                                                                                                  Dig up and lower ducts 100', install hand hole                       Nine Mile Rd 250' west of 5125 W Nine Mile               NINE MILE                @ ERS RATES     $      8,435.05
   1116753    07/31/19           8,035.00      1116753A    10098     02/10/20     03/13/18     18173110        6,488.50
                                                                                                                                  Dig up and lower ducts 209'                                          Nine Mile Rd at Eight Mile Creek                         NINE MILE                @ ERS RATES     $     12,729.15
   1116751    07/31/19          13,585.00      1116751A    10098     02/10/20     03/15/18     18173110        9,791.65
                                                                                                                                  Dig up and lower ducts extra depth 120'                              Nine Mile Rd at Nature Creek Blvd                        NINE MILE                @ ERS RATES     $     12,144.60
                                                1118506    10098     04/03/20     04/09/18     18173110        9,342.00
                                                                                                                                  Dig u421'p and lower ducts                                           Nine Mile Rd at Old Beff O'Brady's                       NINE MILE                @ ERS RATES     $     25,641.01
   1117778    11/27/19          27,365.00      1117778A    10098     02/10/20     05/03/18     18173110       19,723.85
                                                                                                                                  Dig up and lower ducts 245', repair ducts                            Nine Mile Rd at Surrey Rd                                NINE MILE                @ ERS RATES     $     45,119.10
   1116761    07/31/19          21,575.00      1116761A    10098     02/10/20     05/04/18     18173110       34,707.00
                                                                                  05/09/18     18173110       13,692.00           Dig up and lower ducts 210'                                          Nine Mile Rd at Cove Rd going east                       NINE MILE                @ ERS RATES     $     17,799.60
   1116757    07/31/19          13,650.00      1116757A    10098     02/10/20
                                                                                               18173110        7,172.00           Dig up and lower ducts extra depth 110'                              Nine Mile Rd at Southern Power entrance                  NINE MILE                @ ERS RATES     $      9,323.60
   1116532    06/30/19           7,150.00      1116532A    10098     02/10/20     06/05/18
                                                                                  06/07/18     18173110       60,121.00           Dig up and lower ducts extra depth 590'                              Nine Mile Rd at Beard Equip and United Rental            NINE MILE                @ ERS RATES     $     78,157.30
   1116758    07/31/19          38,350.00      1116758A    10098     02/10/20
                                                                                  06/09/18     18173110        7,519.50           Dig up and repair ducts, move slack                                  Nine Mile Rd at Waring Rd                                NINE MILE                @ ERS RATES     $      9,775.35
   1116533    06/30/19           5,850.00      1116533A    10098     02/25/20
                                                                                  06/12/18     18173110       23,640.80           Dig up and lower ducts extra depth 232'                              Nine Mile Rd at 2065 Nine Mile Rd going east             NINE MILE                @ ERS RATES     $     30,733.04
   1116752    07/31/19          19,720.00      1116752A    10098     02/25/20
                                                                                               18173110        4,438.00           Duct sond conduits 500'                                              Nine Mile Rd at 1-10 off ramp                            NINE MILE                @ ERS RATES     $      5,769.40
   1116149    05/31/19           4,100.00      1116149A    10098     02/25/20     06/18/18
                                                                                  06/20/18     18173110       16,813.50           Dig up and lower duct to extra depth 165'                            Nine Mile Rd at AU Hut Littleton Rd                      NINE MILE                @ ERS RATES     $     21,857.55
   1116526    06/30/19          12,911.25      1116526A    10098     02/10/20
                                                                                               18173110       13,040.00           Dig up and lower ducts to extra depth 200'                           Nine Mile Rd west of 1-10 on ramp                        NINE MILE                @ ERS RATES     $     16,952.00
   1115172    03/12/19          15,000.00      1115172A    10098     02/25/20     06/28/18
                                                                                               18173110       32,921.25           Duct sond 5300', dig up and lower extra depth 440', install traffic r Nine Mile Rd west of 1-10 Wil Tel Rd                    NINE MILE                @ ERS RATES     $     42,797.63
   1116537    06/30/19          50,820.85      1116537A    10098     02/25/20     09/04/18
                                                                                  09/04/18     18113103        5,643.00                                                                               Spectrum Dr                                                                        @ ERS RATES     $     73,359.00
                                                1114421    10098     12/31/18
                                                                                  09/07/18     18173110       13,010.00           Dig up and lower ducts to extra depth 200'                           Nine Milee Rd at 1-10 Wil Tel lowering                   NINE MILE                @ ERS RATES     $     16,913.00
   1116535    06/30/19          15,000.00      1116535A    10098     02/25/20
                                                                                  09/07/18     18113168        7,164.96                                                                                380 Summit Blvd Birmingham Al                                                     @ ERS RATES     $      9,314.45
                                                1113488    10098     10/24/18
                                                                                  09/13/18     18173110        7,174.06           Remove and replace hand hole and raise                               Nine Mile Rd at Beard Equip                              NINE MILE                @ ERS RATES     $      9,326.28
   1116152    05/31/19          12,000.00      1116152A    10098     02/25/20
                                                                                  09/18/18     18173110        2,968.76           Dig up and lower conduits 75', remove and replace hand hole          Nine Mile Rd at Fowler Rd                                NINE MILE                @ ERS RATES     $      3,859.39
   1115373    03/31/19           6,080.00      1115373A    10098     02/25/20
                                                                                  10/15/18     18173110       15,952.65           Rod and proof ducts 1700', place fiber2000', splice fibers           Fl St Hwy 20                                             WALLY SCRUGGS            @ ERS RATES     $     20,738.45
                                                1118357    10098     02/29/20
                                                                                  11/17/18     18113168       10,267.00                                                                                ERS Royal St Mobile Al                                                            @ ERS RATES     $     13,347.10
                                                1114420    10098     12/31/18
                                                                                  12/10/18     18113168       36,548.00                                                                               Gaines St tresspass Tallahassee Fl             •                                   @ ERS RATES     $     47,512.40
                                                1115701    10098     04/30/19
                                                                                  12/12/18     18173110       31,601.30                                                                                111 Morth Calhoun Tallahassee Fl                                                  @ ERS RATES     $     31,601.30
                                                1115173    10098     03/12/19
                                                                                  12/12/18     18173110       29,916.05                                                                                111 Calhoun St Tallahassee Fl updated                                             @ ERS RATES     $     29,916.05
                                                1118349    10098     02/29/20
                                                                                  12/17/18     18173110        9,742.00                                                                                2618W tennessee St Tallahassee Fl                                                 @ ERS RATES     $     12,664.60
                                                1115174    10098     03/12/19
                                                                                  01/21/19     18113103        5,335.00                                                                                801 Water St Mobile Al                                                            @ ERS RATES     $      5,335.00
                                                1114821    10098     01/31/19
                                                                                  01/24/19     18113103        3,266.15                                                                                6600 Wall St Mobile Al                                                            @ ERS RATES     $      4,246.00
                                                1114833    10098     01/31/19
                                                                                  01/28/19     18113103        2,044.50                                                                                810 St Vincent Dr Mobile Al                                                       @ ERS RATES     $      2,044.50
                                                1114822    10098     01/31/19
                                                                                  02/04/19     18173110       50,126.00           Dig up and lower ducts to extra depths 600' (three trips to area)    Nine Mile Rd at Littleton St Wil Tel side                NINE MILE                @ ERS RATES     $     65,163.80
   1116529    06/30/19          46,800.00    1116529AA     10098     02/10/20
                                                                                  02/06/19     18173110       14,072.00           Rod and proof5000', install mule tape and pull tracer wire 5000'     Fl US (90 locate wire                                    WALLY SCRUGGS            @ ERS RATES     $     18,293.60
                                                1118355    10098     02/29/20
                                                                                  02/08/19     18173110                           Dig up and lower to extra depth 235'                                 Nine Mile Rd at Ashland Rd                               NINE MILE                @ ERS RATES     $     31,650.45
   1116754    07/31/19          16,850.00      1116754A    10098     02/25/20                                 24,346.50
                                                                                  02/09/19     18173110        1,656.00                                                                                Pensacola Fl Pole transfers                                                       @ ERS RATES     $.     1,656.00
                                                1115707    10098     04/30/19
                                                                     02/10/20     02/11/19     18173110       24,087.50           Dig up and lower to extra depth 235'                                 Nine Mile Rd at Walgrens                                 NINE MILE                @ ERS RATES     $     31,313.75
   1116762    07/31/19          16,450.00      1116762A    10098



                                                                                                                                                                                                                                                                                                                  1 OF 2
                                                                                                                                    86-CV-20-4284
                                                                                                                                                                                                                                                                                  Filed in District Court
                                                                                    CASE 0:20-cv-01999-SRN-BRT Doc. 1-1 Filed 09/18/20 Page 9 of 9                                                                                                                                  State of Minnesota
                                                                                                                     MP NEXLEVEL                                                                                                                                                    9/10/2020 5:04 PM
                                                                                                                                                                                                                                                                               8/19/2020
                                                                                                                       LEVEL 3
                                                                                                       OPEN ACCOUNTS RECEIVABLE AND UNDERBILLING •



                                     1118509   10098     04/03/20   02/13/19   18173110      15,250.00                 Duct sond varioius locations 5000                          Pensacola various locations                  WALLY SCRUGGS         @ ERS RATES          $     19,825.00
                                     1118508   10098     04/03/20   02/15/19   18173110      16,419.00                 Duct sond conduits 4800', expose 3 hand holes              FL Yellow River crossing                     WALLY SCRUGGS         @ ERS RATES          $     21,344.70
                       27,950.00    1116760A   10098     02/10/20   02/16/19   18173110      18,060.00                 Dig up and lower ducts to extra depth 430'                 Nine Mile Rd at Stefani Rd (Life Storage)    NINE MILE             @ ERS RATES          $     23,478.00
1116760   07/31/19
                                     1118512   10098     04/03/20   02/18/19   18173110       6,300.00                 Dila sond conduits 2000'                                   FL Hwy.81                                    WALLY SCRUGGS         @ ERS RATES          $      8,190.00
                                     1115699   10098     04/30/19   03/17/19   18113103      76,306.00                                                                            ERS Nine Mile                                                      @ ERS RATES          $     99,197.80
1116528   06/30/19       6,651.25   1116528A   10098     02/10/20   03/22/19   18173110       7,901.16                 Dig up and lower ducts 85, remove hand hole and move slack Nine Mile Rd at Fowler Rd                    NINE MILE             @ ERS RATES          $     10,271.51
                                               10098                10/24/19   18113168                   4503078230   Build diverse route into Verizon Site w/fiber              2705 6th Avenue S                            JIM PARSONS     CUST WILL NOT ACCEPT INV   $         58.80
                                               10098                05/10/19   18113168                   4503156573   Build route into DC-BLOX to 401 6th St S w/fiber           433 6th St S                                 JIM PARSONS     CUST WILL NOT ACCEPT INV   $     19,522.56
                                               10098                10/15/18   18113168                       713325   Relo from temp aerial to UG route                          RELO Hwy 79 Pinson, AL                       JIM PARSONS     CUST WILL NOT ACCEPT INV   $     34,753.92
                                               10098                10/25/18   18113168                   4503039492   Build UG route from MH to Land Title Office w/fiber        600 20th St N                                JIM PARSONS     CUST WILL NOT ACCEPT INV   $      2,205.20
                                                                                                                                                                                                                         .
                                               10098                10/15/18   18113168            .      4503020096   Build UG route into Executive Suites w/fiber               2024 3rd Avenue N                            JIM PARSONS     CUST WILL NOT ACCEPT INV   $     13,669.55
                                               10098                10/23/18   18113168      .            4502959565   Build UG route into Gray Constuction w/fiber               1728 3rd Ave N                               JIM PARSONS     CUST WILL NOT ACCEPT INV   $      1,095.40
                                               10098                08/31/18   18113103                   4502947724   Pull and splice fiber between buildings                    600 Corporporate Pkwy                        JIM PARSONS     CUST WILL NOT ACCEPT INV   $         64.00
                                               10098                11/06/17   18113168                       701035   BB5 Overbuild                                              600 18th St N                                JIM PARSONS     CUST WILL NOT ACCEPT INV   $      3,490.00
                                               10098                05/31/18   18113168                       718014   Aerial to UG RELO due to power pole removal                RELO 6th Avenue N & 12th St S                JIM PARSONS     CUST WILL NOT ACCEPT INV   $      2,000.66
                                               10098                06/28/18   18113103                       701636   Fiber splicing for multiple locations                      Various Splice Locations in Birmingham, AL   JIM PARSONS     CUST WILL NOT ACCEPT INV   $      1,325.00
                                               10098                05/23/18   18113168                       706430   BIDi conversion on ring                                    2001 Park Place                              JIM PARSONS     CUST WILL NOT ACCEPT INV   $     13,175.00
                                               10098                02/08/19   18113168                   4503040552   Build diverse route to 110 Short Texas St                  801S Water St                                JIM PARSONS     CUST WILL NOT ACCEPT INV   $      2,410.50
                                               10098 '              12/12/18   18113168                   4502955138   Build diverse route aerial/UG for Providence Hospital      6801 Airport Blvd                            JIM PARSONS     CUST WILL NOT ACCEPT INV   $     19,065.76
                                               10098                09/27/19   18173110                       698012   Build aerial/UG route to Soleo Health w/splicing           2866 Dauphin St                              JIM PARSONS     CUST WILL NOT ACCEPT INV   $     23,438.31
                                               10098                02/19/16   18113168,                               TRANSFER ONE REEL OF FIBER TO ANOTHER - MAN HOURS/EQUIPTRANSFER ONE REEL OF FIBER TO ANOTHER            JIM PARSONS     CUST WILL NOT ACCEPT INV   $      1,928.10
                     1,017,436.14                        •                                 1,966,622.66                                                                                                                                                                   $   2,808,227.16




                                                                                                                                                                                                                                                                                   2 OF 2
